Title: To James Madison from John Gardner, 13 February 1804 (Abstract)
From: Gardner, John
To: Madison, James


13 February 1804, Cádiz. “I take the liberty of Informing you that on the 16 Jany 1804: Comeing from Portsmouth in England to Cadiz in Ballast with the American Ship Hazard of Wilmington No Carolina under my Command: I Run on Shore near Rota forced by the Very Extraordinary Bad weather we Experienc’d & few hours after we Gott on the Rocks my Ship was knockd to pieces by the Violent Seas that where goeing over her. Luckily for me & for the Crew that Mr Joseph Yznardy: American Consul at Cadiz: was then at His Country House at Rota who the Moment he Saw us in danger he rund to the water Side takeing with him a number of hands to give us Every kinde of Assistance: Mr Yznardy: renderd us all the Services that we Could expect & it is my Duty to inform You that if it had not been for Mr Yznardys Exertions we should have lost all Our lives: By Mr Yznardys endeavours: all what Could be Saved was Pickd up & Carried to safe Places to hinder their been plunderd as Very often happens in like Misfortune.
“After Mr. Yznardys Endeavours: where the Cause of our saveing our lives: he politely took us to his Own house & my Crew did not leave it: till he got a birth for every Sailor without aney expence to Our Goverment.
“I think it my Duty Owing to the gratitude that I shall always feel to Mr Yznardy to give You this information: which I hope will be Equally agreeable to You.”
 

   
   RC (DNA: RG 59, ML). 2 pp.; marked “duplicate.”


